 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDOak HavenNursing Home, Inc. and Spruce HavenNursing Home,Inc.andBuildingService Em-ployees'InternationalUnion, Local 542, AFL-CIO, andUnited Hospital Workers,R.W.D.S.U.,AFL-CIO, Local 35. Case AO-1 10January 23, 1968ADVISORY OPINIONThis is a petition filed on December 18, 1967, byOak Haven Nursing Home, Inc., and SpruceHaven Nursing Home, Inc., herein called Em-ployer Oak Haven and Employer Spruce Haven,respectively, for an Advisory Opinion in conformi-ty with Sections 102.98 and 102.99 of the NationalLabor Relations Board'sRules andRegulations,Series 8, as amended.In pertinent part, the petition alleges as follows:1.There is presentlypendingbefore the LaborRelations Commission of the Commonwealth ofMassachusetts, herein called State Commission,petitions in Cases CR-3080; CR-3081; CR-3095;CR-3096, filed byBuildingService Employees' In-ternationalUnion, Local 542, AFL-CIO, andUnitedHospitalWorkers,R.W.D.S.U.,AFL--CIO. Local 35, herein called Unions, seekingto be certified as collective-bargaining representa-tives of certain employees of the Employers.2.Both Employers are Massachusetts corpora-tions, engaged in the operation for profitof nursinghomes in Boston, Massachusetts.3.During the past 9 months, the Employer OakHaven received gross revenues of $100,945 whileEmployer Spruce Haven received $99,234. Thereis noallegation as to the extent, if any, to which theEmployers make direct or indirect purchases fromoutside of Massachusetts or make sales or renderservices directly or indirectly outside of Mas-sachusetts, or are otherwise affected by activitieshaving a significant impact on interstate commerce.1UniversityNursing Home,Inc,168 NLRB 263.4.The State Commission has made no findingswith respect to the aforesaid commerce data whichis neither admitted nor denied.5.There is no representation or unfair laborpracticeproceeding involving the same labordispute now pending before the Board.6.Although served with the copy of the petitionfor Advisory Opinion herein, no response as pro-vided by the Board's Rules and Regulations hasbeen filed by the Unions. On the basis of the above,the Board is of the opinion that:1.The Employers operate nursing homes forprofit at Boston, Massachusetts.2.The current standard for the assertion of ju-risdiction over proprietary nursing homes withinthe Board's legal or statutory jurisdiction is a grossvolume of business of $100,000 per annum.' Thegross volume of business of each of the Employerswhen projected for a 12-month period exceeds$100,000 and therefore satisfies the dollar volumetest of the Board's standard for the assertion of ju-risdiction over nursing homes. Although the nursinghome industry as a whole affects commerce,2 noevidence - such as direct or indirect out-of-Statepurchases, sales, or services by the Employer - hasbeen submitted in this proceeding to show that theoperations of each of the Employers themselves af-fect commerce and would be subject to the Board'slegal or statutory jurisdiction. In these circum-stances, the Board is unable to make a meaningfuldetermination as to whether or not legal or statutoryjurisdiction exists over the operations of the in-dividual Employers.Accordingly, the parties are advised under Sec-tion 102.103 of the Board's Rules and Regulations,that on the allegations submitted herein, whichestablish that the Employers' operations meet theannual gross volume of business test for nursinghomes, the Board is unable to conclude whether ornot it could assert jurisdiction over the operationsof the Employers herein.2 Ibid.169 NLRB No. 46